Title: To Thomas Jefferson from John Henry Sherburne, 15 August 1825
From: Sherburne, John Henry
To: Jefferson, Thomas


                        Hon’d & Respected Sir,
                        
                            Washington.
                            15. August. 1825.
                        
                    I have the honor to acknowledge the receipt of your note of the 5.th. inst. informing me of your having received (you presumed) from me a Copy of the Life and Character  of the Chevalier John Paul Jones;   I must apologize to you for not mentioning in a Note that it was presented to you by the Author, which I thought   had been done, as I had given directions so to  do.I have the honor to be Sir with the highest respect and esteem Your very Obt & obliged Servant.
                        John H. Sherburne
                    